Citation Nr: 1715549	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-35 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a heady injury, to include traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1974.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reopened and denied a previously denied claim for service connection for depression and posttraumatic stress disorder, and which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of a traumatic brain injury.  In a December 2012 supplemental statement of the case, the RO reopened and denied the previously denied claim for service connection for residuals of a TBI.  In January 2013, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing is of record.

The Board previously reopened and remanded these claims in March 2014 for further development.  In light of treatment records that have been obtained and associated with the record, performance of the requested examinations, and the further adjudicatory actions taken by the Agency of Original Jurisdiction, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran sustained a head trauma during service.

2.  The preponderance of the evidence of record is against a finding that the Veteran has a current TBI or residuals of a TBI.

3.  A forehead laceration scar was incurred during service.

4.  The Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria, and no other psychiatric disorder was manifest during active service or within one year of discharge from active service or is shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(2016).

2.  The criteria for service connection for a forehead laceration scar are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(2016).

3.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in November 2008.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  In July 2009, VA issued a formal finding of unavailability for the Veteran's service medical records from 1973 at Camp Pendleton and Balboa Hospital.  The RO made appropriate efforts to obtain records from alternative sources, and the Veteran was provided the opportunity to submit records in his possession.  

The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with that heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in January 2015.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

Residuals of a Head Injury, to Include TBI Residuals

The Veteran contends that he has residuals of an in-service head injury, including cognitive deficits.  The Board has previously found that the Veteran experienced a head injury while in service.  Entrance reports of medical history and examination dated in October 1972 did not report a scar or an injury to the head.  A September 1973 report of medical history reported an April 1973 skull fracture and concussion.  An October 1973 report of medical examination noted a scar on the upper right lateral forehead measuring approximately five inches in length.  A November 1976 report of medical history post-service references an April 1974 head injury.  The examiner noted a skull fracture, and that there were no known sequelae.  

In multiple statements, including those made at a January 2013 hearing, the Veteran reported falling from a motorcycle in 1973 while on active duty.  The Veteran does not remember what happened immediately after the accident until he woke up in a hospital.  The Veteran does not remember how long he was at the hospital, but estimated between two to eight weeks.  The Veteran reported memory problems, anger issues, and hand tremors.  

In a May 2007 private treatment note, the Veteran reported giving up on his studies that semester.  He stated that he did well with biology and math in the 1970s, but since a brain injury while in service, he did not do well with things such as math.  A low frustration tolerance, trouble relating to others, and a developed or worsened short attention span was noted.  The examiner assessed the problem as probable TBI effects with decreased intellectual/mathematical function since the initial brain injury, and proposed to rule out attention deficit and hyperactivity disorder (ADHD).  In September 2007, the examiner began a treatment plan including testing for ADHD, ruling out an anxiety disorder, and reviewing the in-service head injury.  November 2007 private treatment records noted a verbal review indicated no diagnosis of TBI.  

In an October 2008 TBI questionnaire, the Veteran reported he experienced head injury, concussion, loss of consciousness, loss of memory of event, and being dazed or confused following involvement in a vehicular accident.  The Veteran reported certain symptoms, including concentration and memory problems, sensitivity to bright light, headaches, sleep problems, and irritability, that had worsened after the accident.  In February 2009 VA medical records, the doctor provided an assessment proposing to rule out TBI.  

At a March 2012 VA examination, the Veteran reported being involved in a motorcycle accident, resulting in loss of consciousness.  He reported being transferred to a hospital, but not remembering how he got there.  The Veteran stated that when he woke, he was very sleepy and everything was foggy, and that the doctor stated he had a severe head injury.  The Veteran reported getting headaches in the past, but that had since stopped.  He also reported memory loss, always being angry and defensive, not being able to maintain relationships, and abusing alcohol.  The examiner noted judgment, motor activity, and visual spatial orientation were all normal.  Social interaction was routinely appropriate.  There were no subjective symptoms, and no neurobehavioral effects.  The examiner concluded there was no diagnosis of TBI or residuals.  The examiner opined that the claimed TBI was less likely than not incurred in or caused by the claimed in-service head injury because the skull radiographs supplemented by the CT scan findings show no definitive evidence of fracture in the skull as claimed.  The examiner noted that while the Veteran stated his memory had been affected, he was able to provide a lot of information about himself, including unsolicited information.  The examiner also noted that the Veteran admitted to being an alcoholic and had been in and out of alcohol rehabilitation since 1974.  

At a January 2015 VA examination, the Veteran reported anger, depression, and memory problems.  The examiner noted normal judgment, motor activity, and visual spatial orientation.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  No neurobehavioral effects were noted.  The examiner noted subjective symptoms of trouble remembering, anger, inability to hold a job, and depression.  The examiner noted a 1973 diagnosis of TBI.  The examiner opined that it was less likely than not that the Veteran's current cognitive problems, psychiatric issues, and subjective hand tremors were a result of a head injury he may have sustained during service.   The examiner stated that the weight of medical literature supported that the natural progression of a concussion or mild TBI is for all symptoms to be present and at their worst severity initially at the time of injury, and then to rapidly resolve without residuals within days to weeks.  The examiner noted that the Veteran's record showed no objective evidence that he sustained a TBI, head injury, concussion or loss of consciousness while in service.  There was no inpatient or outpatient follow-up visits to monitor the condition, which would be expected for such a severe head injury.  The examiner noted the large, well-healed scar on the Veteran's right forehead, but stated that the presence of a healed laceration did not mean he sustained a TBI.  The examiner opined that the Veteran likely sustained a concussion while in service, that might have equated to a diagnosis of mild TBI.  However, the examiner explained that it was clear from the records and interview that the Veteran had cognitive issues before entering service, for example poor grades in primary and secondary school, and a history of alcohol abuse in high school.  The examiner did not believe the subjective symptoms were explained by TBI.

The Board finds that service connection for a forehead laceration scare is warranted.  No scar was shown on the entrance examination.  The scar was shown on the separation examination.  The scar was shown at the most recent VA examination.  Therefore, the Board finds that a forehead laceration scare was incurred during service, and service connection for that scar is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board finds that service connection for residuals of a TBI is not warranted.  While the Board has conceded that a head injury occurred in service, the preponderance of the evidence is against a finding of a nexus between the head injury and any current residuals of TBI.  The Board finds that the preponderance of the evidence is against a finding that there are current residuals of the inservice head injury.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence weighs against such a finding.  Both VA examiners explicitly opined that the Veteran did not have residuals of TBI.  The March 2012 VA examiner indicated there was no current diagnosis of TBI or residuals.  The examiner explicitly opined that the claimed conditions of memory loss and anger were less likely than not related to any injury in service, noting that the radiography results showed no fracture to the skull.  Further, the examiner noted the Veteran's history of alcoholism, suggesting that was related to the memory loss and problems with mood.  The January 2015 VA examiner diagnosed the Veteran with an in-service concussion, not a TBI.  The examiner opined that it was less likely than not that current issues with memory, anger, depression, ability to keep a job, and hand tremors were a result of any head injury that may have been sustained in service.  Instead, the examiner opined that the cognitive issues pre-dated service, and explicitly referred to the Veteran's poor grades in school and history of alcohol abuse as an adolescent.

The Board acknowledges the statements of the Veteran regarding the head injury, and finds the Veteran competent to report symptoms, such as memory loss and increased anger, because that requires only personal knowledge as it comes to him through his sense.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including the Veteran's statements about the head injury in service and suspected residuals after service.  The Veteran has not submitted any contrary objective evidence suggesting that the memory loss, increased anger, and hand tremors were caused or aggravated by an in-service incident.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a TBI, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depression and PTSD

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

When a claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity, the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2016).

In September 2000 VA medical records, the Veteran complained of depression related to his wife's absence from home because of work.  In a January 2002 letter from a social worker, the Veteran was reported to have complaints of anxiety and depression associated with ongoing, unresolved emotional conflict in his marriage.  The social worker noted a history of substance abuse.  The social worker had been seeing the Veteran since 1994, and diagnosed the Veteran with depression, not otherwise specified.  

In a May 2007 private treatment note, the Veteran reported low frustration tolerance, trouble relating to others, and a developed or worsened short attention span.  The examiner assessed the problem as probable TBI effects with decreased intellectual function, and proposed to rule out attention deficit and hyperactivity disorder (ADHD).  In September 2007, the examiner began a treatment plan including testing for ADHD, and ruling out an anxiety disorder.  

October 2008 VA medical records indicate the Veteran had a history of childhood physical abuse and trauma.  The Veteran reported he had ADHD, but improved on medication.  The Veteran also stated he had been depressed for years, and was depressed because his wife had an affair.  Active problems listed included depressive disorder.  In February 2009 VA medical records, the Veteran's diagnoses included severe depression with possible PTSD.  The psychological assessment noted reports of nightmares of being in combat even though the Veteran knew he had not been in combat.  The Veteran had also reported delusions related to his combat nightmares, disorganized thinking, and low energy levels.  

At a June 2012 VA psychological assessment that was part of an examination for TBI, the Veteran reported having been depressed much of his life because he was not able to take care of himself.  He stated he could not keep a job or get along with coworkers due to anger.  The Veteran denied auditory hallucinations, but stated he saw strange objects at a distance when he was alone.  He experienced paranoid thoughts.  On examination, judgment was normal and social interaction routinely appropriate.  The examiner noted a history of alcoholism, with the Veteran being in and out of alcohol rehabilitation since 1974.  

At a January 2013 hearing, the Veteran reported having dreams of being on patrol, sneaking up on the enemy, and being fearful that the enemy would detect him.  The Veteran reported that all his life he had not been able to keep a job, had been angry, and was not able to control his emotions.  He stated his doctor had put him on medication that calmed him down.  

At a January 2015 VA examination, the examiner diagnosed ADHD and alcohol use disorder.  The examiner opined that the Veteran did not have PTSD, and that it was less likely than not that cognitive or behavioral symptoms were the result of service, including the claimed TBI.  The examiner noted that the assessment did not show that PTSD arose as a result of the motorcycle accident, and that even assuming an in-service concussion, the Veteran's symptoms were much more reasonably attributed to alcoholism and ADHD.  The examiner stated that alcohol abuse had substantially impaired social and industrial adaptability.  Symptoms such as accidents, severe interpersonal difficulties, and job loss were attributed to the alcohol disorder.  The examiner also explained that ADHD can often lead to frustration and irritability.  Symptoms including inattention, excessive talking, behavior disturbances at school, and attention seeking were attributed to the ADHD.  The examiner noted that ADHD symptoms were present since childhood, and that the Veteran had responded positively to the ADHD medication prescribed to him. Further, when asked about the most stressful military experiences, the Veteran failed to mention the accident, and did not say anything that resembled a PTSD stressor.

The Board finds that service connection for a psychiatric disability, to include depression and PTSD, is not warranted.  While the Veteran has complained of depression and PTSD, the preponderance of the evidence is against a finding of a nexus between any psychiatric disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The first objective evidence of a psychiatric disability appears in a January 2002 letter from a social worker diagnosing the Veteran with depression.  However, the social worker noted that the depression had always been associated with ongoing marital issues.  In the June 2012 psychological assessment, the Veteran reported being depressed much of his life because he was not able to take care of himself, and did not reference any event in service.  The January 2015 VA examiner explicitly stated the Veteran did not have PTSD, and did not diagnose the Veteran with depression.  The only mental disorders diagnosed were alcohol use disorder and ADHD, which the examiner opined were the sources of the complained of symptoms.  The Board finds the January 2015 VA examination opinion to be the most probative and persuasive evidence of record.  The examiner reviewed the entire medical record and took into account the lay statements of the Veteran in coming to that opinion.  Those statements did not provide objective evidence that the cognitive or psychological symptoms were related to a fall or any other event during service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition, while depression was previously diagnosed, that disorder was not related to service or any event of service.  The Veteran has not submitted any objective evidence that relates any current mental disorder to service or any event of service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection a psychiatric disability, to include depression and PTSD, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied.

Entitlement to service connection for a forehead laceration scar is granted.

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


